          Case 2:19-cv-00342-APG-DJA Document 32 Filed 03/04/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MARIO TREJO,                                            Case No.: 2:19-cv-00342-APG-DJA

 4          Plaintiff                                       Order Accepting Report and
                                                         Recommendation, Denying Motion to
 5 v.                                                       Amend, and Dismissing Case

 6 CCDC, et al.,                                                    [ECF Nos. 30, 31]

 7          Defendants

 8         On February 16, 2021, Magistrate Judge Albregts recommended that I dismiss this case

 9 without prejudice because plaintiff Mario Trejo has been unable to serve the defendants despite

10 multiple extensions and because there is no basis to sever his case into three separate cases.

11 Trejo did not file an objection. Thus, I am not obligated to conduct a de novo review of the

12 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 31) is accepted, plaintiff Mario Trejo’s motion to amend (ECF No. 30) is denied, and

19 the complaint is dismissed without prejudice.

20         I FURTHER ORDER the clerk of court to close this case.

21         DATED this 4th day of March, 2021.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
